Citation Nr: 0810941	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected herniated nucleus pulposus of the 
lumbar region with residuals from surgery.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected scar of the lumbosacral region associated 
with the herniated nucleus pulposus of the lumbar region.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1986 to 
September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.

The issue of an increased evaluation for the service-
connected lumbar spine disability is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected scar of the lumbosacral region is shown 
to be nontender and asymptomatic; it is shown to be well 
healed without any document functional impairment.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected scar of the lumbosacral 
region have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.118, including Diagnostic Codes 
7801-7805 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued subsequent to the 
appealed February 2003 rating decision.  However, the RO 
readjudicated the appeal in a December 2004 Statement of the 
Case (SOC).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in existing evaluation, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Id., slip. op. at 
5.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed February 2003 rating 
decision, in which service connection for his scars was 
granted.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO granted service connection for the scar of the 
lumbosacral region and assigned a noncompensable evaluation 
effective on November 4, 2002.  

During a January 2003 VA examination, the examiner noted a 
two-inch, healed post operative scar.  During an October 2003 
VA examination, the examiner noted that the record indicated 
that the veteran had had pain in his scar.  However, the 
veteran denied having pain in his scar, and the examiner 
identified the earlier statement as being a misdiagnosis.  On 
examination, the scar was noted to be 4 1/2 inches long, 
centered on the midportion of the lumbar area.  It was 
nontender and well healed.  

In this case, the RO has evaluated the service-connected scar 
of the lumbosacral region under the provisions of 38 C.F.R. § 
4.118, including Diagnostic Code 7805.  Under Diagnostic Code 
7805, scars are to be evaluated based on limitation of 
function of the affected part.  As there is no indication 
whatsoever that the veteran's scar causes any limitation of 
function to his lumbar spine, a compensable rating under this 
diagnostic code is not warranted.  

As the scar is not shown to be unstable, painful of 
examination, or cover an area of 144 square inches (929 
square cm.) or greater, a compensable rating is not warranted 
under any other diagnostic provisions contemplating scars.  
See 38 C.F.R. § 4.118, including Diagnostic Codes 7802-7804 
(2007).  

Thus, the evidence of record does not support the claim for a 
compensable rating for the service-connected scar of the 
lumbosacral region.  



ORDER

An initial compensable evaluation for the service-connected 
scar of the lumbosacral region is denied.  



REMAND

The veteran's lumbar spine disability is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, the diagnostic code for evaluating intervertebral 
disc syndrome of the spine (2002).  

In February 2008, the veteran's representative essentially 
argued that the previous examinations were inadequate for 
rating purposes because they failed to clearly address the 
criteria upon which it based its rating decision.  

In this regard, the Board notes VA treatment records from 
October to November 2002 document a history of complaints of 
and treatment for radiating pain into the lower extremity.  
These records also document complaints of post voiding 
dribbling.  

In various lay statements, including his Notice of 
Disagreement (NOD) and Substantive Appeal, the veteran 
contends that his back condition had increased in severity 
since his second surgery in November 2002.  He had decreased 
range of motion in his back.  

The veteran reported that he had pain which adversely 
affected his normal activities of daily living.  His back 
disability prevented him from carrying a full laundry basket 
downstairs, lifting luggage, moving light furniture, carrying 
light boxes,  going for long walks, driving in the car for 
prolonged periods of time, running, or jogging.  

The veteran also reported that his service-connected back 
disability affected his employability in that his back 
disability prevented him from obtaining aircraft maintenance 
positions.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2005).  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that a more contemporaneous VA examination is 
necessary to adequately determine the current level of 
severity of the lumbar spine disability.  

Accordingly, this remaining matter on appeal is REMANDED to 
the RO for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
a higher disability rating that would not 
be satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disabilities and the 
effect of that worsening has on his 
employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing increased 
compensation.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
additional treatment received for the 
service-connected lumbar spine disability 
since October 2003.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

3.  The RO should arrange for the veteran 
to undergo a VA examination to ascertain 
the current severity of the service-
connected low back disability.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  

If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis.  The 
examiner should also comment on any 
associated neurological abnormalities.  

Considering all examination findings, the 
physician should then offer an opinion as 
to whether the veteran has intervertebral 
disc syndrome (IVDS) that represents a 
progression of, or is otherwise 
associated with, the service-connected 
disability.  If not, the examiner should 
indicate whether it is possible to 
separate IVDS symptoms from those of the 
veteran's service-connected disability.  

If so, or if it is not possible to 
separate IVDS symptoms from service- 
connected disability, the examiner should 
render findings as to the existence and 
frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12- 
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

4.  After completion of the above 
development, the veteran's claim of an 
evaluation in excess of 20 percent for 
the service-connected lumbar spine 
disability should be readjudicated in 
light of all the evidence of record.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


